Citation Nr: 0024233	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a compensable 
rating for bilateral hearing loss.  The veteran filed a 
timely notice of disagreement, initiating this appeal.  

The veteran's appeal was initially presented to the Board in 
November 1998 and again in October 1999; on each occasion, it 
was remanded for additional development.  It has now been 
returned to the Board.  

The veteran had also perfected an appeal of the RO's January 
1994 denial of service connection for tinnitus; however, 
service connection for tinnitus was awarded by the Board in 
an October 1999 decision and remand.  As this constitutes a 
grant of benefits fully favorable to the veteran, this appeal 
is resolved and will not be considered by the Board.  
Henderson v. West, 11 Vet. App. 245, 246-47 (1998); Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks a compensable rating for his service 
connected bilateral hearing loss.  A claim for an increased 
rating for a service connected disability is well grounded 
where the veteran asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of his service connected disability, 
his claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  This 
duty to assist includes the obligation to provide a thorough, 
complete, and contemporaneous medical examination.  Pond v. 
West, 12 Vet. App. 341 (1999).  

This appeal was remanded in October 1999 because the 
veteran's April 1995 VA audiological testing results were 
incomplete; while his pure tone thresholds were given, there 
was no indication of the corresponding hertz levels at which 
these thresholds were obtained.  When the veteran was 
afforded a new VA audiological examination in January 2000, 
the pure tone thresholds were again given without the 
corresponding hertz levels, the same deficiency which served 
as the basis of the Board's October 1999 remand.   

The U. S. Court of Appeals for Veterans Claims (Court) has 
stated in Stegall v. West, 11 Vet. App. 268, 271 (1998), that 
"a remand by this Court or the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders."  By this holding, the 
Court means that orders in remands, as a matter of law, must 
be carried out, and the law applies to all elements of VA.  
In the present case, the Board, in its October 1999 remand, 
requested specific information regarding the veteran's 
audiometric testing, and this information has not yet been 
provided.  In accordance with Stegall, therefore, a second 
remand is required.  

In light of the above, this appeal is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.  

3.  The veteran should be afforded a VA 
medical examination to evaluate his 
service connected bilateral hearing loss.  
A notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
The examiner should provide the veteran's 
pure tone thresholds at the 1000, 2000, 
3000, and 4000 Hz, and should so state 
the level at which each threshold is 
obtained.  The medical basis for all 
opinions expressed should be indicated.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim and insure that the 
veteran's audiological examination fully 
complies with the Board's instructions.  
Thereafter, his service connected hearing 
disability should again be rated.  If the 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




